Citation Nr: 0635080	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-43 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
high frequency hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






The veteran served on active duty from January 1985 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a compensable rating for 
hearing loss.


FINDINGS OF FACT

1. A July 2003 private audiological test produced the 
following results: the average pure tone threshold in the 
right ear was 65 decibels, with 60 percent speech 
discrimination ability (level VI); and the average pure tone 
threshold in the left ear was 65 decibels with 60 percent 
speech discrimination ability (level VI).  

2. A July 2003 VA audiological test produced similar puretone 
threshold results, but did not measure speech discrimination.

CONCLUSION OF LAW

The criteria for a 30 percent disability rating for bilateral 
high frequency hearing loss have been met. 38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.85, 
Diagnostic Code 6100 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level measured by 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

The veteran underwent a private audiology examination in July 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
70
70
LEFT
40
60
60
70
70

38 C.F.R. § 4.85(d) indicates that the "pure tone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four.  The pure tone 
threshold average is 65 decibels bilaterally.  Speech 
audiometry revealed speech recognition ability of 60 percent 
in the right ear and 64 percent in the left ear.

The veteran underwent a VA audiology examination in July 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
70
70
LEFT
30
30
55
70
65

The average pure tone threshold was 55 decibels bilaterally.  
Although pure tone decibel thresholds were obtained, the 
examiner did not perform the Maryland CNC speech 
discrimination test.  38 C.F.R. § 4.85 mandates that an 
examination for hearing impairment for VA purposes include a 
controlled speech discrimination test (Maryland CNC) as well 
as a pure tone audiometry test.  See 38 C.F.R. § 4.85(c).  

A 30 percent disability rating is assigned for bilateral 
hearing loss where the pure tone threshold average in one ear 
is 65 decibels with 60 percent speech recognition ability 
(Level VI) and, in the other ear; the pure tone threshold 
average is 65 decibels, with 64 percent speech recognition 
ability (Level VI).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  

Although the July 2003 VA examination does not contain 
information regarding the veteran's speech discrimination 
ability, he nevertheless meets the criteria for a 30 percent 
disability rating for bilateral hearing loss.  In this 
regard, a 30 percent disability rating is assigned for 
bilateral hearing loss where the pure tone threshold average 
in one ear is 55 decibels with 60 percent speech recognition 
ability (Level VI) and, in the other ear; the pure tone 
threshold average is 55 decibels, with 64 percent speech 
recognition ability (Level VI).  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Thus, the intersection between 
the veteran's VA examination pure tone threshold values and 
his private speech discrimination values reveal Level VI 
hearing acuity bilaterally. 

An extraschedular rating is not warranted.  Extraschedular 
ratings are limited to cases in which there is an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.  There 
is no evidence of record of such an exceptional or unusual 
disability picture.

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in his or her possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO provided the requisite notification in a 
June 2003 letter, prior to the initial adjudication of the 
claim.

The veteran has not received notice regarding the criteria 
for assignment of effective dates of disability benefits.  
However, the RO can rectify that failing prior to assigning 
an effective date for the increased compensation awarded by 
this decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO obtained service medical records and private audiology 
examinations, and furnished the veteran with a VA audiology 
examination in July 2003.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.
All relevant evidence has been obtained and no reasonable 
possibility exists that any further assistance would aid the 
veteran in his claim. 


ORDER

Entitlement to a 30 percent disability rating for bilateral 
high frequency hearing loss is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits. 




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


